Case: 14-12696        Date Filed: 11/29/2018        Page: 1 of 1


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT



                                        No. 14-12696-CC



ETERNAL WORD TELEVISION NETWORK,INC.,

                                                                              Plaintiff-Appellant,
STATE OF ALABAMA,

                                                                                        Plaintiff,

                                              versus



SECRETARY OF THE U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
SECRETARY OF THE U.S. DEPARTMENT OF LABOR,
U.S. DEPARTMENT OF LABOR,
SECRETARY OF THE U.S. DEPARTMENT OF THE TREASURY,
U.S. DEPARTMENT OF THE TREASURY,

                                                                           Defendants-Appellees.


                          Appeal from the United States District Court
                              for the Southern District of Alabama




Before: TJOFLAT,JILL PRYOR,and ANDERSON,Circuit Judges.

BY THE COURT:


       Appellant's unopposed motion to remand and vacate is GRANTED. The stay imposed

on August 10, 2016, is lifted. The district court's order granting partial summary judgment in

favor ofthe defendants is VACATED. This matter is REMANDED.

       The Clerk's Office is directed to close the file on this appeal.